DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oohata (US 2018/0259629).
Regarding Claim 1, Oohata discloses an electronic apparatus capable of determining a distance to an object [0002; 0056; 0062; 0080; 0085; 0093] based on reflected light provided by a reflection of a pulsed light on the object [0002; 0056; 0062; 0080; 0085; 0093], comprising: input terminal configured to receive a signal of intensity of reception light [0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8]; processing circuitry configured to: determine a measurement range capable of specifying a peak of the reception light based on the intensity of the reception light 0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122;0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8]; detect the reflected light by specifying the peak of the reception light within the measurement range 0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122;0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8]; determine, based on the measurement range, a duration from when the pulsed light is emitted until when the reflected light is received, and determine a distance from the electronic apparatus to the object according to the duration [0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122;0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8].
Regarding Claim 16, Oohata discloses an electronic apparatus comprising: a light source configured to emit pulsed light [0002; 0056; 0062; 0080; 0085; 0093]; a photo detector configured to output an electric signal of intensity of reception light generated by photoelectric conversion of the reception light [0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8]; and processing circuitry configured to: determine a measurement range capable of specifying a peak of the reception light based on the intensity of the reception light; detect the reflected light by specifying the peak of the reception light within the measurement range [0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8]; determine, based on the measurement range, a duration from when the pulsed light is emitted until when the reflected light is received, and determine a distance from the electronic apparatus to the object according to the duration [0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8].
Regarding Claim 17, Oohata discloses method of determining a distance to an object by receiving reflected light obtained when pulsed light emitted from a light source is reflected by the object [0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8], comprising: determining a measurement range capable of specifying a peak of the reception light based on the intensity of the reception light [0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8]; detecting the reflected light by specifying the peak of the reception light within the measurement range [0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8]; determining, based on the measurement range, a duration from when the pulsed light is emitted until when the reflected light is received, and determining a distance from the electronic apparatus to the object according to the duration [0002; 0047; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166; 0172; 0196; 0207-8].
Regarding Claim 2 and 18; Oohata also discloses wherein the processing circuitry is further configured to: determine a threshold value for judging whether or not the reflected light is received based on the intensity of the reception light, and specify the peak of the reception light by comparing the intensity of the reception light and the threshold value [0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166].
Regarding Claim 3 and 19; Oohata also discloses wherein the processing unit determines the threshold value further on a basis of reflectivity of the object that is a target of distance measurement [0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166].
Regarding Claim 4 and 20; Oohata also discloses wherein the threshold value is a value that varies in accordance with an exponential attenuation function according to the received light intensity [0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140; 0166].
Regarding Claim 5,  Oohata also discloses a light source that emits the pulsed light; a reflection unit that partially reflects the pulsed light; and a detection unit that makes notification to the processing unit of an emission timing of the pulsed light reflected by the reflection unit, wherein the processing unit determines the duration on a basis of the notification [0002; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140]
Regarding Claim 6,  Oohata also discloses where the received light intensity is second intensity larger than the first intensity, the processing unit determines the measurement range as a second time range narrower than a first time range corresponding to the first intensity [0002; 0046-47; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122]
Regarding Claim 7,  Oohata also discloses wherein the processing unit determines the measurement range further on a basis of light reflectivity of the object that is a target of distance measurement [0002; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140].
Regarding Claim 9,  Oohata also discloses wherein the light receiving unit includes a first light receiving unit that is used in determination of the measurement range, and a second light receiving unit that is used for determining the duration [0002; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140].
Regarding Claim 10,  Oohata also discloses a light receiving unit that receives light and outputs an electric signal obtained by photoelectric conversion of the received light, wherein the light receiving unit includes an avalanche photo diode, and outputs the signal on a basis of a number of photons received by the avalanche photo diode [0002; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140].
Regarding Claim 11, Oohata also discloses a storage that retains the signal, wherein the signal indicates light intensity with respect to time [0002; 0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32; 0137; 0140].
Regarding Claim 13, Oohata also discloses an output unit that outputs at least one of information indicating the distance between the electronic apparatus and the object, information indicating the duration from when the pulsed light is emitted until when the light including the reflected light is received, and information including a layout [0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32].
Regarding Claim 14, Oohata also discloses further comprising: a power control unit that determines a command for a power unit of a mobile object on a basis of the layout [0069]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohata (US 2018/0259629), as applied to claim 1 above, and further in view of Knox (US 2011/0058167).
Regarding Claim 8, Oohata also teaches a light receiving unit that receives light and outputs an electric signal obtained by photoelectric conversion of the received light [0053-7; 0062; 0073; 0080; 0089; 0093-97; 0108-0111; 0119-0122; 0128-32]. Oohata does not explicitly teach – but Knox does teach wherein the light receiving unit includes a light condensing unit, and the processing unit determines the measurement range further on a basis of an attenuation rate of light passing through the light condensing unit [0274; 0308]. It would have been obvious to modify the device of Oohata to include a condenser (lens) in order to increase the effective range. 
Regarding Claim 12,  Oohata does not explicitly teach – but Knox does teach wherein the processing unit creates a layout including information indicating a coordinate of the object on a basis of at least one of the duration and the distance [0296 -97; 0322; 0342; 0358-9]. It would have been obvious to modify the device of Oohata to determine coordinates to be able to track one or more objects in a given area. 
Regarding Claim 15, Oohata does not explicitly teach – but Knox does teach a scan controller configured to scan a direction of the pulsed light within an area, wherein the area comprises a position of the object [0296 -97; 0322; 0342; 0358-9]. It would have been obvious to modify the device of Oohata to determine coordinates to be able to track one or more objects in a given area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645